Citation Nr: 1419560	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-04 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for tinnitus.

3.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a low back disability.

4.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for residuals of a right ankle disability.

5.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left ankle disability.

6.  Entitlement to service connection for a right eye disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

Although the RO addressed service connection claims for bilateral hearing loss, tinnitus, a low back disorder, and left and right ankle disorders on the merits in a December 2012 supplemental statement of the case, the Board is required to determine whether new and material evidence has been presented when a claim has been previously denied based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2009.  He was also notified of the new and material evidence standards for the previously denied claims.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile.  However, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  In the case of records requested to corroborate a claimed stressful event in service, the claimant must provide information sufficient for the records custodian to conduct a search.  38 C.F.R. § 3.159 (2013).  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  The duty to assist includes conducting a thorough and contemporaneous medical examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Social Security Administration (SSA) decisions are not controlling for VA purposes, but they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in obtaining SSA records.  Murincsak v. Derwinski, 2 Vet. App. 3632 (1992).  Where SSA disability benefits have been granted, a remand to obtain SSA records is required.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran contends that he has a right eye disability as a result of metallic foreign bodies blown into his right eye during active service, that he has bilateral hearing loss and tinnitus as a result of noise exposure during active service, that he has a low back disability as a result of active service, and that he has left and right ankle disabilities as a result of crush injuries due to cargo shifting during active service.  

The Board notes that a November 2012 VA eye examination revealed a left eye corneal scar, bilateral cataracts, and dry eye syndrome and noted the Veteran sustained a right eye injury during service, but that the examiner did not address whether the right eye cataract or dry eye syndrome was a result of the right eye injury in service.  A November 2012 examination report also noted VA records dated July 29, 1999, indicated the Veteran had a job-related injury in 1976 and that he was currently receiving SSA benefits for a job-related injury.  

A review of the available record indicates the Veteran sustained a job-related back injury in 1976, a low back injury in 1978 with five crushed vertebrae, a left foot surgery in 1978 with a bone graft from the hip, and a job-related injury with symptoms including bilateral lower extremity numbness in February 2005.  The records also indicates workers compensation claims have been filed.  The Board notes that specific information as to any intervening injuries since active service and the medical evidence associated with any associated compensation and disability claims are pertinent to the issues on appeal.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information and any medical records associated with a job-related back injury in 1976, a low back injury in 1978 with five crushed vertebrae, a left foot surgery in 1978 with a bone graft from the hip, and a job-related injury with symptoms including bilateral lower extremity numbness in February 2005.  He should be requested to provide specific information as to any workers compensation claims related to the issues on appeal.  Appropriate VA efforts must be taken to assist the Veteran in obtaining any identified records.  

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

3.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

4.  Request that the November 2012 VA eye examiner, or another appropriate examiner, provide clarification as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current right eye disability, including cataracts or dry eye syndrome, as a result of an injury to the right eye during active service.  If necessary, schedule the Veteran for an examination to provide the requested opinion.  The examiner should review the claims file and should note that review in the report.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

